Case 1:18-cv-06033-ALC Document 17 Filed 12/13/18 Page 1 of 1

§AO 154 (10/03) Substitution of Atwmey

UNI_TED STATES DISTRICT COURT .
50%“\`[1{’//1 nimmch W#€\/\/ xi O( K

 

 

“'a" L°pez 1 CoNsEN'r 0RDER GRANTING
Plaintiff (S), SUBSTITUTION OF ATTORNEY
V.
MNAF PiZZel'ia, iNC. CASE NUN[BER: 1118-CV-06033-ALC
Defendant (s),
Notice is hereby given that, subject to approval by the court, MNAF PiZZSFiS. lnC- _ substitutes
.(Party (s) Name)
Christopher S. Martone, ESQ. , Stare Bal» No_ 5015391 as counsel of record in
(Name of New Attomey)

place Of Martin Phillip Skolnick
(Nam¢ of At‘l:orncy (s) Withdrawing Appcarancc)

Contact information for new counsel is as follows:

 

 

 

 

Firm Name; Martone & Associates
Address; 2500 Lemoine Avenue, Fort Lee, NJ 07024
Telephone: (201) 944‘5004 v Facsimile (201) 334'5333

E-Mail (thional); martonelaw@gmail.com

,,)'
I consent to the above substitution ` M /(// §

 

 

 

 

 

 

 

 

Da,te; 12/12/2018 _,
I consent to being substituted j

, , £/
Date: 12/12/2018

-. n (Signature ofFormer Attomey (s))

I consent to the above substitution y
Date: 12112/2018 ’

` (Signature of New Atcorney)

The substitution of attorney is hereby approved and so ORDERED.

Date;

 

 

Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]

